              Case 2:18-cr-00422-SMB Document 1298 Filed 09/09/21 Page 1 of 1


                                      DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich              Date: September 9, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Andrew Stone, Peter Kozinets, Margaret Perlmeter, Kevin Rapp,
Reginald Jones and Daniel Boyle
Defendant-1: Michael Lacey, Released – Present
Attorney for Defendant (1): Paul Cambria, Jr., Retained
Defendant-2: James Larkin, Released – Present
Attorney for Defendant (2): Thomas Bienert, Jr. and Whitney Bernstein, Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant (3): Bruce Feder, Retained
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gary Lincenberg and Gopi Panchapakesan, Retained
Defendant-6: Andrew Padilla, Released - Present
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released – Present
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

JURY TRIAL – DAY 5:
8:41 a.m. Court is in session. Counsel and defendants are present. The jury is not present. The Court is
informed that Defendant Andrew Padilla is not feeling well. The Court questions Mr. Padilla. The
Court will take a brief recess to allow counsel time to search for a place and time to have Mr. Padilla
tested for COVID-19. 8:49 a.m. Court is in recess.

9:12 a.m. Court is in session. Counsel and defendants are present. 9:19 a.m. The jury is present. The
Court informs the jury of the situation and excuses them until 9:00 a.m. on September 10, 2021. 9:21
a.m. The jury leaves the courtroom and Court remains in session. Discussion held regarding schedule
and witnesses. The parties are advised that unless otherwise ordered, trial will resume on September 10,
2021.

9:26 a.m. Court is in recess until 8:30 a.m. on September 10, 2021


 Court Reporter Christine Coaley                                      TD: 22 mins
 Deputy Clerk Elaine Garcia                                           Start: 8:41 AM
                                                                      Stop: 9:26 AM
